06/17/2021



           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0180

                    Supreme Court Cause No. DA-21-0180


                                                                     FILED
                                                                      JUN 1 7 2021
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana




      Nathan R. White,                                 ORDER FOR
      Appellant,                                       EXTENSION OF
                  v.                                   TIME
      Amanda Anderson,
      Appellee.


      Appellant's has requested through motion a 30 day extension of time to file an
opening brief, due June 22,2021. Just cause being given, this motion is granted. New
due date to file an opening brief will be July 22, 2021.

      DATED this        day o        2021




                                            1